                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

ANTONIO CAUZO,

               Plaintiff,
v.

KATANE LLC,
BAKERY ITALIA CORAL SPRINGS LLC,
BAKERY ITALIA, INC.,
MASSIMO GUARNERA,

            Defendants.
__________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

       Plaintiff, ANTONIO CAUZO, brings this action against Defendants, KATANE LLC,

BAKERY ITALIA CORAL SPRINGS LLC, BAKERY ITALIA, INC., and MASSIMO

GUARNERA, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff ANTONIO CAUZO was a resident of the State of

Florida and an “employee” of Defendants as defined by the FLSA.

3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

recurring basis within the meaning of the FLSA including but not imited to interstate

communication with Defendant Massimo.

4.     At all times material hereto, Defendant, KATANE LLC, was a Florida corporation with its

principal place of business in South Florida, engaged in commerce in the field of bakery and

restaurant operations, at all times material hereto was the “employer” of Plaintiff as that term is
defined under statutes referenced herein, engaged along with its employees in interstate commerce,

and has annual gross sales and/or business volume of $500,000 or more.

5.     At all times material hereto, Defendant, BAKERY ITALIA CORAL SPRINGS LLC, was

a Florida corporation with its principal place of business in South Florida, engaged in commerce

in the field of bakery and restaurant operations, at all times material hereto was the “employer” of

Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

6.     At all times material hereto, Defendant, BAKERY ITALIA, INC., was a Delaware

corporation engaged in business in South Florida, engaged in commerce in the field of bakery and

restaurant operations, at all times material hereto was the “employer” of Plaintiff as that term is

defined under statutes referenced herein, engaged along with its employees in interstate commerce,

and has annual gross sales and/or business volume of $500,000 or more.

7.     Defendants, KATANE LLC and BAKERY ITALIA, INC., are a single enterprise under the

Fair Labor Standards Act, performed related activities through unified operation and common

control for a common business purpose, engaged along with their employees in interstate

commerce, and have an annual gross sales and/or business volume of $500,000 or more.

8.      Defendants, KATANE LLC and BAKERY ITALIA, INC., were joint employers of

Plaintiff, under the Fair Labor Standards Act, shared Plaintiff’s services, had Plaintiff acting in the

interest of each business, and shared common control of Plaintiff.

9.     Defendants, BAKERY ITALIA CORAL SPRINGS LLC and BAKERY ITALIA, INC., are

a single enterprise under the Fair Labor Standards Act, performed related activities through unified

operation and common control for a common business purpose, engaged along with their
employees in interstate commerce, and have an annual gross sales and/or business volume of

$500,000 or more.

10.    BAKERY ITALIA CORAL SPRINGS LLC is the successor entity to KATANE LLC;

BAKERY ITALIA CORAL SPRINGS LLC and its owners had notice of KATANE LLC’S liability

under the FLSA before the change in entity occurred; there exists a substantial continuity of

business operations between KATANE LLC and BAKERY ITALIA CORAL SPRINGS LLC;

BAKERY ITALIA CORAL SPRINGS LLC operates at the same location as did KATANE LLC;

BAKERY ITALIA CORAL SPRINGS LLC uses the same or substantially the same work force as

did KATANE LLC; BAKERY ITALIA CORAL SPRINGS LLC uses the same or substantially the

same supervisory personnel as KATANE LLC; BAKERY ITALIA CORAL SPRINGS LLC

employs the same jobs under substantially the same working conditions as did KATANE LLC;

BAKERY ITALIA CORAL SPRINGS LLC uses the same machinery, equipment, and methods of

production as did KATANE LLC; BAKERY ITALIA CORAL SPRINGS LLC produces the same

products as did KATANE LLC; BAKERY ITALIA CORAL SPRINGS LLC has expressly and/or

impliedly assumed KATANE LLC’s liabilities; BAKERY ITALIA CORAL SPRINGS LLC is a

mere continuation of KATANE LLC; and the change in entity from KATANE LLC to BAKERY

ITALIA CORAL SPRINGS LLC occurred for the purpose of Defendants to escape liability

imposed by the FLSA.

11.    Defendant, MASSIMO GUARNERA, is a resident of Broward County, Florida and was,

and now is, a manager of Defendant, KATANE LLC, controlled Plaintiff’s duties, hours worked,

and compensation, and managed the day-to-day operations of KATANE LLC. Accordingly,

MASSIMO GUARNERA was and is an “employer” of the Plaintiff within the meaning of 29

U.S.C. §203(d).
12.    Defendant, MASSIMO GUARNERA, was, and now is, a manager of Defendant, BAKERY

ITALIA, INC., controlled Plaintiff’s duties, hours worked, and compensation, and managed the

day-to-day operations of BAKERY ITALIA, INC.. Accordingly, MASSIMO GUARNERA was

and is an “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

13.    Defendant, MASSIMO GUARNERA, was, and now is, a manager of Defendant, BAKERY

ITALIA CORAL SPRINGS LLC, controlled Plaintiff’s duties, hours worked, and compensation,

and managed the day-to-day operations of BAKERY ITALIA CORAL SPRINGS LLC.

Accordingly, MASSIMO GUARNERA was and is an “employer” of the Plaintiff within the

meaning of 29 U.S.C. §203(d).

14.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

15.    Plaintiff ANTONIO CAUZO worked for Defendants as a general manager.

16.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

regular hourly rate for hours worked over 40 each week.

17.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

worked during Plaintiff’s employment.

18.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

19.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

20.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.
21.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.

                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

22.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-21 above as if

set forth herein in full.

23.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

24.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
